DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 1, 2020 was received. Claims 1, 12 and 26 were amended. Claims 3, 8, 10-11 and 13-20 were canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 11, 2020. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ban (Diamond-like carbon films deposited by electron beam excited plasma chemical vapor deposition) in view of Ryoji (US5942854), Hoshino (US20080085604), Yamanaka (US6592771), Mousinho (High density plasma chemical vapor deposition of diamond like carbon films) and Ban2 (Stress and structural properties of diamond-line carbon films deposited by electron beam excited plasma CVD) with evidentiary support provided by Sterling (US20080194169) on claims 1, 2 and 4 are withdrawn, because Applicant’s remarks filed on September 1, 2020 was persuasive, and the claims have been amended.  
The claim rejection under 35 U.S.C. 103 as being unpatentable over Ban in view of Ryoji, Hoshino, Yamanaka, Mousinho and Ban2 with evidentiary support provided by Sterling, and further in view of Yamazaki (US20090047760) on claim 5 was withdrawn, 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ban in view of Ryoji, Hoshino, Yamanaka, Mousinho and Ban2 with evidentiary support provided by Sterling, and further in view of Dorf (US20160042961) on claims 6-7 and 9 are withdrawn, because Applicant’s remarks filed on September 1, 2020 was persuasive, and the claims have been amended.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ban (Diamond-like carbon films deposited by electron beam excited plasma chemical vapor deposition) in view of Ryoji (US5942854), Yamanaka (US6592771), Hoshino (US20080085604), Mousinho (High density plasma chemical vapor deposition of diamond like carbon films) and Ban2 (Stress and structural properties of diamond-line carbon films deposited by electron beam excited plasma CVD) with evidentiary support provided by Sterling (US20080194169) on claims 12 and 21 are withdrawn, because Applicant’s remarks filed on September 1, 2020 was persuasive, and the claims have been amended.  
The claim rejection under 35 U.S.C. 103 as being unpatentable over Ban in view of Ryoji, Hoshino, Yamanaka, Mousinho and Ban2 with evidentiary support provided by Sterling, and further in view of Yamazaki (US20090047760) on claim 22  is withdrawn, because Applicant’s remarks filed on September 1, 2020 was persuasive, and the claim has been amended.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ban in view of Ryoji, Hoshino, Yamanaka, Mousinho and Ban2 with evidentiary support 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ban (Diamond-like carbon films deposited by electron beam excited plasma chemical vapor deposition) in view of Ryoji (US5942854), Hoshino (US20080085604), Yamanaka (US6592771), Mousinho (High density plasma chemical vapor deposition of diamond like carbon films) and Ban2 (Stress and structural properties of diamond-line carbon films deposited by electron beam excited plasma CVD) with evidentiary support provided by Sterling (US20080194169) on claims 26-27 are withdrawn, because Applicant’s remarks filed on September 1, 2020 was persuasive, and the claims have been amended.  
The claim rejection under 35 U.S.C. 103 as being unpatentable over Ban in view of Ryoji, Hoshino, Yamanaka, Mousinho and Ban2 with evidentiary support provided by Sterling as applied to claim 26-27, and further in view of Yamazaki (US20090047760) on claim 28  is withdrawn, because Applicant’s remarks filed on September 1, 2020 was persuasive, and the claim has been amended.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ban in view of Ryoji, Hoshino, Yamanaka, Mousinho and Ban2 with evidentiary support provided by Sterling as applied to claims 26-27, and further in view of Dorf (US20160042961) on claims 29-31 are withdrawn, because Applicant’s remarks filed on September 1, 2020 was persuasive, and the claims have been amended.  

Reasons for Allowance
Claims 1-2, 4-7, 9, 12 and 21-31.  The following is an examiner’s statement of reasons for allowance: The closest prior art on the record, Ban (Diamond-like carbon films deposited by electron beam excited plasma chemical vapor deposition) in view of Ryoji (US5942854), Hoshino (US20080085604), Yamanaka (US6592771), Mousinho (High density plasma chemical vapor deposition of diamond like carbon films) and Ban2 (Stress and structural properties of diamond-line carbon films deposited by electron beam excited plasma CVD) with evidentiary support provided by Sterling (US20080194169), do no teach or disclose the method of forming a transparent carbon layer on a substrate as recited in claims 1, 12 and 26. Specifically, Ban does not explicitly teaches the claimed density range using a hydrocarbon-containing gas mixture comprising at least one of CH4, C3H6, C2H2 or C2H4 as claimed, and the combination of references does not teach the feature of showerhead electrode in the context of claims 1, 12 and 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717   

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717